DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
 	The Applicant disclosed in independent claim 1 a transport device configured to transport a medium by unwinding the medium from a roll body to which a shaft member is mounted, the transport device comprising: 
 	an accommodation portion configured to accommodate the roll body; 
 	a main body portion to which the accommodation portion is mounted; and 
 	a roller pair configured to nip the medium, wherein 
 	the accommodation portion and the main body portion are relatively movable, 
 	the main body portion includes a rack configured to engage with a gear of the shaft member; 
 	the rack is engaged with the gear when the accommodation portion moves relative to the main body portion to be pulled out of the main body portion, 
 	the main body portion includes a first support portion configured to support the shaft member, 
 	the accommodation portion includes a second support portion configured to support the shaft member, 
 	the first support portion supports the shaft member in a state in which the accommodation portion is mounted to the main body portion, and 
 	the second support portion supports the shaft member in a state in which the accommodation portion is pulled out of the main body portion and supports the shaft member at a position lower than a position at which the first support portion supports the shaft member.

3.	U.S. Patent application publication number 2011/0206439 to Takahashi disclosed a similar invention in Figs. 2, 3 and 4. Unlike in the instant application, Takahashi is silent about “the first support portion supports the shaft member in a state in which the accommodation portion is mounted to the main body portion, and the second support portion supports the shaft member in a state in which the accommodation portion is pulled out of the main body portion and supports the shaft member at a position lower than a position at which the first support portion supports the shaft member”.

4.	U.S. Patent number 6,414,704 to Yamashita also disclosed a similar invention in Fig. 1 and 6C. Unlike in the instant application, Yamashita is also silent about “the first support portion supports the shaft member in a state in which the accommodation portion is mounted to the main body portion, and the second support portion supports the shaft member in a state in which the accommodation portion is pulled out of the main body portion and supports the shaft member at a position lower than a position at which the first support portion supports the shaft member”.

5	Japanese Patent application publication number JP H0577387 to Omiya et al. also disclosed a similar invention in Fig. 1. Unlike in the instant application, Omiya et al. are also silent about “the first support portion supports the shaft member in a state in which the accommodation portion is mounted to the main body portion, and the second support portion supports the shaft member in a state in which the accommodation portion is pulled out of the main body portion and supports the shaft member at a position lower than a position at which the first support portion supports the shaft member”. 

6.	No other prior art of record has been found to disclose or render obvious all the limitations of the claim language as currently presented, by itself or in combination with another prior art of record; therefore the instant application has been deemed allowable over the prior art of record.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
9.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
10.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
11.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853